DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (paragraph [0002]) in view of Spuler (US 7,955,047).
Claim 1:   AAPA provides a method for introducing a balancing mark into a compressor wheel of a turbocharger, the method comprising the following steps: moving a milling tool in a first direction in order to make a recess in an inflow side of the compressor wheel, the recess positioned between a first blade and a second blade of the compressor wheel (paragraph [0002]), but fails to disclose then running out the milling tool situated in the recess in a second direction in order to convert the recess into a pear segment-shaped balancing mark.
However, Spuler teaches that introducing a balancing mark into a compressor wheel with a milling tool is known (Fig. 2) and improves this method by moving the milling tool in a second direction to convert a recess into a pear segment-shaped balancing mark (17, Fig. 5-6). 
prima facie obvious to apply this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143 (c)).
	Claim 2: AAPA as modified by Spuler provides the recess made in the inflow side of the compressor wheel, includes an upper edge configured so as to be circular, elliptical or parabolic (15/17;Fig.5; Col. 3 line 39- Col. 4 line 25; the balance holes can be formed in any shape and produced by three axis milling; the recess is formed in one direction and then rounded off in another direction to form a shape that is circular, elliptical or parabolic as shown in Fig. 5).
Claim 3: AAPA as modified by Spuler provides the first recess is formed in the shape of a ball segment (AAPA provides forming the recess and Spuler teaches they begin ball shaped, Fig. 2, 5).
Claim 4: AAPA as modified by Spuler provides the recess is made in a curved surface of the inflow side of the compressor wheel (AAPA (paragraph [0002]; Spuler: abstract, Figs. 4-5).
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (paragraph [0002]) in view of Spuler (US 7,955,047) and Roehm et al. (US 2,079,717).
Claims 5 and 6: While Spuler provides a three axis milling tool (Col. 4 lines 21-25) he fails to explicitly disclose the milling tool run-out is rectilinear/arcuate.

Therefore, it would have been obvious to modify the milling tool provided by AAPA/Spuler to include the rectilinear/arcuate run-out as taught by Roehm et al. because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Claim 7: AAPA/Spuler as modified by Roehm et al. provides the arcuate run-out of the milling tool is adapted to a curvature of blades of the compressor wheel (Spuler teaches a three axis milling tool (Col. 4 lines 21-25); Roehm teaches arcuate run-out on a turbine blade which is curved (Page 1 lines 9-26; Page 2 lines 16-42) ) .
Claims 8-9: Roehm et al. teaches the axial coordinates of a movement of the milling tool are held constant during the run-out/the axial coordinates of a movement of the milling tool are changed during the run-out (Page 1 lines 9-26; Page 2 lines 16-42).
Response to Arguments
Applicant's arguments filed 4/6/21 have been fully considered but they are not persuasive. Each of the applicant’s remarks are set forth below in italics, followed by the examiner’s response.
Spuler discloses a Variable Geometry Turbine (VGT) that includes balance holes 26 interposed between the vanes 27 of the VGT. See Spuler, FIGS. 5 and 6. The balance holes 26 connect the nozzle gap 23 with a chamber 12. Instead, the current invention provides a recess between blades of the compressor, the recess is not a hole and does not provide a connection to a chamber. Therefore, Spuler fails to disclose making a recess then “running out the milling tool situated in the recess in a second direction in order to convert the recess into a pear segment-shaped balancing mark.” As noted in the Specification, “the invention allows a pear-segment shaped balancing mark to be made in the inflow side of the compressor wheel in one pass, i.e. without having to reapply the milling tool repeatedly.” (Paragraph [0006] of the filed application). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." MPEP §2131, citing Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628,631,2 USPQ2d 1051, 1053 (Fed.Cir. 1987). In this case, Spuler fails to disclose a recess as claimed, and therefore Spuler does not anticipate claim 1.
	In light of amended claim 1, the current rejection utilizes AAPA paragraph [0002] to provide that it is already known in the art to form a recess positioned between a first blade and a second blade of a compressor wheel. Spuler is then provided to teach a known method of forming a balancing mark and improving that method by changing the shape of the balancing mark in order to provide a reduction in fluid pressure loss across the nozzle resulting in higher efficiency of the turbine. Therefore, it would have been obvious to modify the method provided by AAPA to include the step of changing the shape of the balancing mark as taught by Spuler because it is prima facie obvious to apply this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143 (c)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/           Examiner, Art Unit 3726                                                                                                                                                                                             	4/22/21

/JASON L VAUGHAN/           Primary Examiner, Art Unit 3726